  Case 19-42128       Doc 38     Filed 10/31/19 Entered 10/31/19 08:20:07         Desc Main
                                   Document     Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

   IN RE:                        § CASE NUMBER: 19-42128
   KRISTOPHER ARMSTRONG          §
   DEBTOR(S)                     §
                                 §
                                 § CHAPTER 7
                                 §
   NATIONSTAR MORTGAGE LLC D/B/A §
   MR. COOPER ITS SUCCESSORS IN  §
   INTEREST AND/OR ASSIGNS,      §
   MOVANT                        §
   VS.                           §
                                 §
   KRISTOPHER ARMSTRONG          §
   (DEBTOR(S)),                  §
   RESPONDENT(S)                 §
                                 §

    AMENDED MOTION FOR ORDER CONFIRMING TERMINATION OF STAY

NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A WRITTEN
OBJECTION IS FILED WITH THE CLERK OF THE UNITED STATES
BANKRUPTCY COURT AND SERVED UPON THE PARTY FILING THIS PLEADING
WITHIN FOURTEEN (14) DAYS FROM THE DATE OF SERVICE UNLESS THE
COURT SHORTENS OR EXTENDS THE TIME FOR FILING SUCH OBJECTION. IF
NO OBJECTION IS TIMELY SERVED AND FILED, THIS PLEADING SHALL BE
DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER
GRANTING THE RELIEF SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN
A TIMELY MANNER, THE COURT WILL THEREAFTER SET A HEARING. IF YOU
FAIL TO APPEAR AT THE HEARING, YOUR OBJECTION MAY BE STRICKEN.
THE COURT RESERVES THE RIGHT TO SET A HEARING ON ANY MATTER.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       Nationstar Mortgage LLC d/b/a Mr. Cooper, ITS SUCCESSORS IN INTEREST AND/OR

ASSIGNS, (“Movant”) files this Motion for Order Confirming Termination of Stay, pursuant to

11 U.S.C. § 362(j) as to the property described herein for the following cause.

       1.      Debtor filed a Voluntary Petition for Relief under Chapter 13 of the Bankruptcy

Code on August 6, 2019 (the “Petition Date”). This Court has jurisdiction to hear and determine
  Case 19-42128         Doc 38    Filed 10/31/19 Entered 10/31/19 08:20:07       Desc Main
                                    Document     Page 2 of 5



this contested matter pursuant to 28 U.S.C. §§ 1334 and 157(b), and grant the relief requested

pursuant to 11 U.S.C. § 362(j).

       2.      On the Petition Date, Debtor was indebted to Movant pursuant to a Note (the

“Note”), dated June 10, 2010 in the original amount of $212,103.00, with interest thereon.

Movant is the owner of the Note. The Note has been negotiated to Movant. A true copy of the

Note is attached hereto and incorporated herein as Exhibit “A”.

       3.      The Note is secured by a Deed of Trust (the “Security Instrument”), dated June

10, 2010 which is recorded in the county real property records. Movant is the assignee of the

Security Instrument. A true copy of the recorded Security Instrument and recorded assignments

are attached hereto and incorporated as Exhibit “B” and Exhibit “C”, respectively. The Security

Instrument grants a lien on the real property at 4185 Comanche Drive, Carrollton, TX 75010,

legally described as:


       LOT 24, BLOCK "E", ESTATES OF INDIAN CREEK PHASE 4, AN
       ADDITION IN DENTON COUNTY, TEXAS, ACCORDING TO THE MAP OR
       PLAT THEREOF RECORDED IN CABINET Y, PAGES 580-583 OF THE
       PLAT RECORDS OF DENTON COUNTY, TEXAS.
(the “Property”).

       4.      Debtor previously filed a Chapter 13 case which was assigned case number 19-

30769 in the Northern District of Texas, Dallas Division on March 4, 2019 (“Prior Case”). That

case was dismissed on May 1, 2019 by Order of the Court (Docket Number 26).

       5.      On August 19, 2019, Debtor filed a Motion to Continue Automatic Stay Beyond

Thirty (30) Days (Docket No. 14) due to changes in circumstances regarding employment and

income.     On September 3, 2019 the Court held a hearing and denied Debtor’s Motion to

Continue Automatic Stay Beyond (30) Days and an Order was entered by the Court on

September 5, 2019 (Docket No. 23).
  Case 19-42128       Doc 38      Filed 10/31/19 Entered 10/31/19 08:20:07          Desc Main
                                    Document     Page 3 of 5



       6.      Debtor is an individual. Debtor’s Prior Case was pending within the preceding

one year period and was dismissed.        Accordingly, pursuant to 11 U.S.C. §362(c)(3), the

automatic stay terminated on the thirtieth (30th) day after the petition was filed. Debtor’s motion

for continuation of the automatic stay was denied.

       7.      Section 362(c)(3)(A) provides:

       “If a single or joint case is filed by or against a debtor who is an individual in a case

       under chapter 7, 11, or 13, and if a single or joint case of the debtor was pending within

       the preceding 1-year period but was dismissed, other than a case refiled under a chapter

       other than chapter 7 after dismissal under section 707(b) the stay under subsection (a)

       with respect to any action taken with respect to a debt or property securing such debt or

       with respect to any lease shall terminate with respect to the debtor on the 30th day after

       the filing of the later case.”

       8.      Due to the Prior Case pending within the preceding one year period, the automatic

stay terminated on September 5, 2019.

       9.      Section 362(j) provides:

       “On request of a party in interest, the court shall issue an order under subsection (c)

       confirming that the automatic stay has been terminated.”

       10.     Movant requests the entry of an order pursuant to 11 U.S.C. §362(j) confirming

that the automatic stay has terminated and that Movant may exercise all rights it has under state

law, including foreclosure.

       WHEREFORE, PREMISES CONSIDERED, Nationstar Mortgage LLC d/b/a Mr. Cooper

and its successors in interest or assigns respectfully prays that this Court enter an order

confirming that the automatic stay has terminated and that Movant may exercise all rights,
  Case 19-42128       Doc 38     Filed 10/31/19 Entered 10/31/19 08:20:07      Desc Main
                                   Document     Page 4 of 5



including foreclosure, that Movant has under state law, and grant Movant such other relief to

which Movant may show itself to be justly entitled in equity or at law.


                                             Respectfully Submitted,



                                             /s/Grant M. Tabor
                                             Grant M. Tabor
                                             State Bar No. 24027905
                                             Email: gtabor@logs.com
                                             Shapiro Schwartz, LLP
                                             13105 Northwest Freeway, Suite 1200
                                             Houston, TX 77040
                                             Telephone: (713)462-2565
                                             Facsimile: (847)879-4856
                                             Attorneys for NATIONSTAR MORTGAGE LLC
                                             D/B/A MR. COOPER
 Case 19-42128      Doc 38     Filed 10/31/19 Entered 10/31/19 08:20:07        Desc Main
                                 Document     Page 5 of 5



                              CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing Amended Motion for Order Confirming No
Stay is In Effect Against the Property was served on the below listed persons and all persons
listed on the attached mailing matrix by ECF/CM, or by regular U.S. Mail postage pre-paid as
indicated on October 31, 2019.

DEBTOR(S) (Regular U.S. Mail):              DEBTOR’S ATTORNEY:
Kristopher Armstrong                        Daniel C. Durand, III
4185 Comanche Drive                         Durand & Associates, P.C.
Carrollton, TX 75010                        522 Edmonds, Suite 101
                                            Lewisville, TX 75067


BANKRUPTCY TRUSTEE:                         U.S. TRUSTEE:
Christopher Moser                           US Trustee
2001 Bryan Street                           Office of the U.S. Trustee
Suite 1800                                  110 N. College Ave. Suite 300
Dallas, TX 75201                            Tyler, TX 75702




                                           /s/Grant M. Tabor
                                           Grant M. Tabor




                                        14-019006 - BK07
